Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chin Brandt, J.), rendered July 14, 2011, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his waiver of indictment was valid (see NY Const, art I, § 6; CPL 195.10, 195.20; People v Pierce, 14 NY3d 564, 567-568 [2010]; People v Gramola, 102 AD3d 810, 810 [2013], lv denied 20 NY3d 1099 [2013]). Therefore, the defendant was properly prosecuted by superior court information. Balkin, J.P., Hall, Lott and Miller, JJ., concur.